ROBERTS, J.:
Epitomized Opinion
Plaintiff, in riding down a highway on a hand sled, was injured when the sled went over an abutment extending from a. bridge. The Mahoning Common Pleas directed a verdict for defendant on the ground that the playing of the boy upon the highway constituted a nuisance and he was therefore not entitled to protection. Plaintiff contended defendants were guilty of actionable negligence in not providing a guard rail at the approach to the bridge as required by statute. The Court of Appeals in discussing the question of whether, under the above statute, there is a duty to safeguard such places for the protection of children playing on the highway held:
1. The statute requiring protection against injury on the highway does not specify that it shall be for the benefit of travellers alone, and therefore children playing on the highway are entitled to the same protection as the travellers.
2'. It is repugnant to a sense of justice that men should enact legislation for their particular protection and exclude from its benefits protection .to little children.
3. The necessity for a guard rail for the protection of this boy was a question or xacc xor uhe jury.. Judgment reversed.